DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
	Applicant’s election without traverse of Species II, claims 1-16, in the reply filed on June 22nd, 2022 is acknowledged. Applicant has added claim 17 to the pending application. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB2005912.7, filed on April 23rd, 2020.

Specification
The disclosure is objected to because of the following informalities:
Page 6, line 14 “the range of from 3.1 or 3.2 to 3.8.  . In some” is believed to be in error for --the range of from 3.1 or 3.2 to 3.8. In some arrangement--
Page 11, line 29 “an operating point of, the gas turbine engine” is believed to be in error for --an operating point of the gas turbine engine--
Page 15, line 1 “a supervisor control algorithm” is believed, for consistency, to be in error for --an observer-based control algorithm--. Applicant is required to review the specification, and ensure that the nomenclature is used consistently throughout.
Appropriate correction is required.

Claim Objections
Claim 7 objected to because of the following informalities: 
 “perturbation, to estimate” is believed to be in error for --perturbation to estimate-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 4, independent claim 1 recites (see below) a thermoelectric cooler that is configured to change between an “active mode” and “passive mode” where the active mode is defined by the power being provided to the thermoelectric cooler and operating to cool the inside of the housing and the passive mode is defined by the thermoelectric cooler as not operated. 
Claim 1,“an active cooling mood, whereby the thermoelectric cooler is provided with power and thereby operated to cool the inside of the housing, and a passive mode, in which the thermoelectric cooler is not operated.”
By only the interpretation of claim 1 alone, during passive mode, the thermoelectric cooler is not in operation. However, claims 2 and 4 are not in agreement with how “passive mode” as recited in claim 1. Claim 2 and claim 4 define the “passive mode” of the thermoelectric cooler as being “operable” which is contradictory to claim 1 which defines the “passive mode” as being “not operated”. The specifications is also ambiguous as it defines “passive mode” in both manners. In consideration of claim 1 and its dependent claims, the examiner notes that the “passive mode” is interpreted as the thermoelectric cooler receiving decreasing or no power and having limited or low operational capabilities. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein (EP 3139019 A1). 
Regarding claim 1, Epstein discloses 
An electronics enclosure (100) for use in a gas turbine engine, including: 
a housing (110); 
one or more electronic devices (180), located within the housing, for use in controlling or monitoring the gas turbine engine (Abstract, “a processor (180) and is configured to receive and transmit data signals from an outside source (65), [0058], the electronic engine control 65 assures optimal performance of the gas turbine engine 20…”); and 
a thermoelectric cooler (120), configured, based upon a determination of an operational state of the gas turbine engine, to change between an active cooling mode, whereby the thermoelectric cooler is provided with power and thereby operated to cool the inside of the housing, and a passive mode, in which the thermoelectric cooler is not operated (Fig. 5, Electronic engine control, 65 is directly connected to power conditioner, 160. If the gas turbine engine is off then the power conditioner won't be receiving power therefore will be in a passive mode where there is decreasing (shutting down) or no power (off) to the thermoelectric cooler. When the gas turbine engine is on, the thermoelectric cooler is expected to cool the information node 100, [0073], "By controlling the thermoelectric conditioner 120, the thermoelectric controller 190 may adjust the operation of the thermoelectric conditioner 120 so that the temperature within the information node 100 is maintained at a proper operational temperature.")

Regarding claim 2, Epstein further discloses the electronics enclosure of claim 1, 
wherein in the passive mode (See 112 rejection above, for purposes of examination “passive mode” is interpreted as the thermoelectric cooler receiving and operating at low/decreasing power or no power), the thermoelectric cooler is operable to limit heat transfer to the one or more electronic devices from outside the housing (See 112 rejection above, [0066], "The thermoelectric conditioner 120 transfers heat from an interior 122 of the information node 100 to an outside environment surrounding the case 110.", the cooler limits heat transfer to the processor within the enclosure by transferring the heat to an outside environment.) 

Regarding claim 3, Epstein further discloses the electronics enclosure of claim 1, 
wherein the thermoelectric cooler is configured to operate in the active cooling mode when it is determined that the gas turbine engine is in operation. (Fig. 5, Electronic engine control, 65 is directly connected to power conditioner, 160. If the gas turbine engine is off then the power conditioner won't be receiving power therefore will be in a passive mode where there is decreasing (shutting down) or no power (off) to the thermoelectric cooler, [0073], "By controlling the thermoelectric conditioner 120, the thermoelectric controller 190 may adjust the operation of the thermoelectric conditioner 120 so that the temperature within the information node 100 is maintained at a proper operational temperature.")

Regarding claim 4, Epstein further discloses the electronics enclosure of claim 1, 
wherein the thermoelectric cooler is configured to operate in the passive mode when it is determined that the gas turbine engine is shutting down or is not in operation (See 112 rejection above, for purposes of examination “passive mode” is interpreted as the thermoelectric cooler receiving and operating at low/decreasing power or no power, Fig. 5, Electronic engine control, 65 is directly connected to power conditioner, 160. If the gas turbine engine is off then the power conditioner won't be receiving power therefore will be in a passive mode where there is decreasing (shutting down) or no power (off) to the thermoelectric cooler.)

Regarding claim 9, Epstein further discloses the electronics enclosure of claim 1, 
wherein the enclosure includes a thermal mass (140), located adjacent to the thermoelectric cooler, and when the gas turbine engine is determined to be in operation, the thermoelectric cooler operates to cool the thermal mass (Fig. 5, the thermoelectric cooler 190 cools the information node 100 which encompasses the thermal mass 140 thereby cooling thermal mass), and
when the gas turbine engine is determined to be shutting down or not in operation, the thermoelectric cooler acts to limit heat transfer to the thermal mass from outside the housing (Fig. 5, Electronic engine control, 65 is directly connected to power conditioner, 160. If the gas turbine engine is off then the power conditioner won't be receiving power therefore will be in a passive mode where there is decreasing (shutting down) or no power (off) to the thermoelectric cooler, [0066], "The thermoelectric conditioner 120 transfers heat from an interior 122 of the information node 100 to an outside environment surrounding the case 110.")


Regarding claim 11, Epstein further disclose the electronics enclosure of claim 1, 
further comprising a heatsink (140), located on an outer surface of the housing, wherein the thermoelectric cooler is configured to transfer heat from the interior of the housing to the heatsink when the thermoelectric cooler is operating in the active cooling mode ([0067], “Dissipative heat transferred to the outside of the case 110 with the thermoelectric conditioner 120 would then be in contact with the thermal conduction path 140. This contact increases the transfer of heat from the information node 100 to the outside environment helping cool and maintain an acceptable operation temperature within the information node 100.”)

Regarding claim 12, Epstein further disclose the electronics enclosure of claim 1, 
further including a thermally insulating liner (150).

Regarding claim 13, Epstein further discloses gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine (46), a compressor (44), and a core shaft (30) connecting the turbine to the compressor (Fig. 2) ; 
a fan (22) located upstream of the engine core (Fig. 2), the fan comprising a plurality of fan blades (42); and 
the electronics enclosure (Fig. 2, 100) of claim 1, attached to a casing of the engine core (Fig. 2, 36)

Regarding claim 14, Epstein further discloses the gas turbine engine of claim 13, 
further comprising a gearbox (48) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft ([0054], "the inner shaft 40 is connected to the fan 42 through a speed change mechanism, which in exemplary gas turbine engine 20 is illustrated as a geared architecture 48 to drive the fan 42 at a lower speed than the low speed spool 30.")

Regarding claim 15,  Epstein further discloses the gas turbine engine according to claim 14, wherein: 
the turbine is a first turbine (46), the compressor (44) is a first compressor, and the core shaft is a first core shaft (30);
the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor; and 
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft ([0054], “The high speed spool 32 includes an outer shaft 50 that interconnects a high pressure compressor 52 and high pressure turbine 54.”, high speed spool operates at a higher speed that the low speed spool 30”)

Regarding claim 16, Epstein further discloses 
an aircraft, comprising the gas turbine engine of claim 13 ([0056], “The engine 20 in one example is a high-bypass geared aircraft engine”)

Regarding claim 17, Epstein further discloses the electronics enclosure of claim 11, 
wherein the heat sink (140) extends outwards from the outer surface of the housing (110) of the enclosure (Fig. 4, 100)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Ariyur (“Real-Time Optimization by Extremum-Seeking Control”).
Regarding claim 5, Epstein further discloses the electronics enclosure of claim 1,
wherein the thermoelectric cooler is connected to a controller (190, [0073], "By controlling the thermoelectric conditioner 120, the thermoelectric controller 190 may adjust the operation of the thermoelectric conditioner 120 so that the temperature within the information node 100 is maintained at a proper operational temperature."), which is configured to control the thermoelectric cooler according to an algorithm ([0072], “The processor 180, for example, may be a central processing unit that is able to execute specific algorithms and software programs relating to the engine component 80 to which the information node 100 is connected.”, [0073], “The thermoelectric controller 190 is connected to the transceiver/power conditioner 160, as well as the processor 180 of the information node 100.”)
Epstein is silent on the algorithm being used as an extremum seeking algorithm. However, Ariyur teaches an extremum seeking algorithm represented in Fig. 1.1 of page 4 and further explained in Section 1.1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Epstein to include the algorithm as described in Ariyur in order to maximize the output (Page 3, paragraph 1). In the system of Epstein, the digital input/output and analog input/output are standardized and other components can be installed into a standard port in order to modify the input, output, or control capabilities (Epstein, [0016]). Thereby, the algorithm, as described in Ariyur, would only need to be added to the existing electronics enclosure in Epstein to function.

Regarding claim 6, Epstein in view of Ariyur teaches the invention as claimed and as discussed above. Epstein further teaches the electronics enclosure of claim 5, 
wherein the controller is configured to control an electrical current provided to the thermoelectric cooler ([0073], “Through the thermoelectric signal connection 260 the thermoelectric controller 190 may direct the thermoelectric conditioner 120 to change or adjust the flow path of electric current around the thermoelectric conditioner path 130, thereby aiding in the cooling of the information node 100.”) 
Epstein is silent on an extremum seeking algorithm being used in the thermoelectric cooler controller. However, Ariyur teaches an extremum seeking algorithm, as represented in Fig. 1.1 of page 4 and further explained in Section 1.1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Epstein to include the algorithm as described in Ariyur in order to maximize the output (Page 3, paragraph 1). Epstein describes how the digital input/output and analog input/output are standardized and other components can be installed into a standard port in order to modify the input, output, or control capabilities (Epstein, [0016]). Thereby, the algorithm, as described in Ariyur, would only need to be added to the existing electronics enclosure in Epstein.

Regarding claim 7, Epstein in view of Ariyur teaches the invention as claimed and as discussed above. Epstein further teaches the electronics enclosure of claim 5 including an algorithm used to control the thermoelectric cooler. However, Epstein is silent on an extremum seeking algorithm comprising the application of a perturbation to an input parameter, measuring an output, correlating the output with the same perturbation to estimate a derivative of the output parameter with respect to the input parameter, and scaling the estimated derivative to maximize the heat pumped by the thermoelectric cooler.
Ariyur teaches
the extremum seeking algorithm comprising: 
applying a perturbation to an input parameter, and measuring an output (Section 1.1, Equation 1.2, page 4, line 9-10); 
correlating the output with the same perturbation to estimate a derivative of the output parameter with respect to the input parameter (Section 1.1, Equation 1.6, page 5, line 5); and 
scaling the estimated derivative to maximize (Section 1.1, Equation 1.10, page 6, line 1-2) the heat pumped by the thermoelectric cooler 
Ariyur teaches an extremum seeking algorithm as represented in Fig. 1.1 of page 4 and further explained in Section 1.1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Epstein to include the algorithm as described in Ariyur in order to maximize the output (Page 3, paragraph 1). In the system of Epstein, the digital input/output and analog input/output are standardized and other components can be installed into a standard port in order to modify the input, output, or control capabilities (Epstein, [0016]). Thereby, the algorithm, as described in Ariyur, would only need to be added to the existing electronics enclosure in Epstein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Bishop (“Gain Selection in Observer-Based Extremum Schemes”)
Regarding claim 8, Epstein further discloses the electronics enclosure of claim 1, but is silent on the use of a specific observer-based extremum seeking control method. Bishop teaches
the thermoelectric cooler is controlled according to an observer-based extremum seeking control method (Section 2, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the algorithm as described in Bishop in order to estimate the state of the internal system based on the system input and outputs (Bishop, Abstract, “specific plant information is assumed to be available and this results in an analytical estimate of the upper bound on k for non-local stability”). According to the Epstein, the digital input/output and analog input/output are standardized and other components can be installed into a standard port in order to modify the input, output, or control capabilities [0016]. The algorithm, as described in Bishop, would only need to be added to the existing electronics enclosure in Epstein to function as described by the applicant.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Jovanovic (US 20080257395 A1)
Regarding claim 10, Epstein further discloses the electronics enclosure claim 9, Epstein teaches a thermal mass 140 that can be filled with a solid, fluid, or gaseous medium to help dissipate heat from the electronics enclosure. However, Epstein is silent on a thermal mass specifically contains water or antifreeze.  
Jovanovic teaches
the thermal mass comprising a container (Fig. 6A-6B) holding water or antifreeze ([0085], “A container 70 insulated with thermal insulation 72 contains an ice-water mixture 74.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the contents of the thermal mass with more clarity since ice-water would facilitate a temperature difference between the thermal mass and its surrounding area thereby causing the dissipation of heat in the area surrounding the thermal mass (Jovanovic, [0085])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of Reference Cited Form 892. The examiner performed an extensive search of the prior art, and found that the closest references are already cited on Applicant’s IDS-es (Forms, 1449), in particular the FUTA references, 20100050593 and 9234465. However, determination on patentability was hampered by the confusion between which pressure is used for controlling the piston, i.e., PIN or PSEC or PFDV. However, Neal (2989842) teaches controlling a piston based on pressure. Based on the prior art, as described by Neal, there was before the filing date of the claimed invention technology similar to those claimed by the applicant. Specifically, the functionality of the regulator valve including the piston and methods of controlling the piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Selladurai whose telephone number is (571)272-7160. The examiner can normally be reached Monday-Thursday 8 AM – 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NALINI EMILY SELLADURAI/Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741